DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 30-50 are currently pending. Claims 30 and 50 have been amended. Claim 50 has been amended to overcome the 35 U.S.C. 112(a) rejection and 35 U.S.C. 112(b) rejection set forth in the Non-Final Office Action mailed 19 April 2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30, 31, 33, 36-44, and 47-50 are rejected under 35 U.S.C. 103 as being unpatentable over Dar et al. ‘121 (US Pub No. 2017/0296121 – previously cited) in view of Cowan et al. ‘129 (US Patent No. 5,983,129 – previously cited) further in view of Lisy et al. ‘060 (US Patent No. 9,579,060 – previously cited).
Regarding claim 30, Dar et al. ‘121 teaches a wearable device to wear on a head of a user (Abstract), the device comprising:
a flexible band generally shaped to correspond to the user’s head, the flexible band including a front portion configured to contact at least part of a frontal region of the user’s head, a rear portion configured to contact at least part of an occipital region of the user’s head, and at least one side portion extending between the front portion and the rear portion configured to contact at least part of a posterior auricular region of the user’s head (Figs. 29, 30A, 30B and [0237], [0238]; Figs. 30A, 30B show that the at least one side portion contacts the area behind the ear of the user.); and
wherein the front portion and the rear portion are joined at the least one side portion at an angle (Figs. 29, 30A, 30B show that the front portion and the rear portion are joined to the at least one side portion at an angle.).
a flexible electroencephalography (EEG) bio-signal sensor disposed on the flexible band to receive EEG bio-signals from the user (Fig. 29 electrodes 1030, 1040, 1492 and [0135]-[0137])).
Dar et al. ‘121 teaches all of the elements of the current invention as mentioned above except for a deformable above-ear electrode disposed in the at least one side portion of the flexible band, the deformable above-ear electrode being part of an additional bio-signal sensor to contact at least part of an upper and rear surface of an ear of the user.
Cowan et al. ‘129 teaches a deformable above-ear electrode disposed in the at least one side portion of the flexible band (Fig. 1 and Column 6 Lines 7-25; Ear sensor units 20, 22 that provides a raw signal to an interface unit 30 representing an unfiltered, unprocessed electroencephalograph (" EEG") signal being emitted from an individual's head to which a headband 10 has been affixed to. It is interpreted that the ear sensor units 20, 22 are above the ear, as Applicant has failed to define what “above” is. For examination purposes, “above” is interpreted as being placed on top of the ear at any axis.), the deformable above-ear electrode being part of an additional bio-signal sensor to contact at least part of an upper and rear surface of an ear of the user (Column 7 Lines 15-20; The ear sensor units 20, 22 each include a sponge, indicating a deformable material in the ear sensor units 20, 22. Column 8 Lines 8-12 also states that the ear sensor units 20, 22 rest against respective upper portions of the user's ears 66, interpreted as contacting at least part of an upper surface of an ear. It is interpreted that ear sensor units 20, 22 are additional bio-signal sensors. Regarding the additional bio-signal sensor contacting a rear surface of an ear, it is noted that Applicant fails to disclose what is interpreted as “a rear surface of an ear” and that “the rear surface of an ear” can be interpreted as the front part of an ear. Furthermore, it is noted that the user may adjust the positioning of the flexible band so that the additional bio-signal sensor may be placed on a back surface, which could also be interpreted as a rear surface, and upper part of the ear.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined a deformable earpiece with the flexible band of Dar et al. ‘121 because Cowan et al. ‘129 teaches a difference signal may be produced so as to provide an Attention Indicator signal indicative of the individual’s intensity of focused attention (Abstract).
Dar et al. ‘121 in view of Cowan et al. ‘129 teaches all of the elements of the current invention as mentioned above except for the deformable above-ear electrode comprising conductive material, and wherein when the wearable device is placed on the head of the user, downward pressure is distributed along the length of the conductive material to follow the curvature of an ear of the user; wherein the conductive material is formed from a conductive layer applied to a substrate.
Lisy et al. ‘060 teaches the deformable above-ear electrode comprising conductive material (Column 4 Lines 44-58; A wired or wireless in-ear hearing aid that incorporates one or more sensors, preferably including dry electrode(s) preferably having surface features. The dry electrode is formed by coating, deposition, or impregnation of a conductive material onto or into a pliant material that has been molded or etched to have surface features. The conductive material is silver/silver chloride and the pliant material is a polymer, elastomer, foam, or rubber.), and wherein when the wearable device is placed on the head of the user (Column 51 Lines 34-48; Fig. 12 shows a headband or sweat band 121 with dry electrodes 122 incorporated, which functions similarly to the already-disclosed earbud, eyewear, or helmet embodiments.), downward pressure is distributed along the length of the conductive material to follow the curvature of an ear of the user (Column 7 Lines 21-34; The dry electrodes 122 could be positioned on the headband 121 so when the user wears the headband 121, the dry electrodes 122 could contact the top of the ear of the user. The headband or sweatband 121 comprises an elastic portion, adapted and shaped to fit snugly to the head of a subject. The headband or sweatband 121 of Lisy et al. ‘060 is also exerting a downward pressure onto the dry electrodes 121. It is noted that Cowan et al. ‘129 teaches that ear sensor units 20, 22 each include a sponge, indicating a deformable material in the ear sensor units 20, 22 in Column 7 Lines 15-20. When the ear sensor units of Cowan et al. ‘129 are placed on top of the ear, the sponge will deform to conform with the curvature of the ear of the user.); wherein the conductive material is formed from a conductive layer applied to a substrate (Column 4 Lines 53-56; The dry electrode is formed by coating, deposition, or impregnation of a conductive material onto or into a pliant material that has been molded or etched to have the surface features.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the deformable earpiece of Dar et al. ‘121 in view of Cowan et al. ‘129 to include a conductive material because Lisy et al. ‘060 teaches this will aid in providing higher-quality signals (Column 51 Lines 4-24) and providing good electrical contact with the skin even when hair is present (Column 51 Lines 45-48).
Regarding claim 31, Dar et al. ‘121 teaches wherein the flexible EEG bio-signal sensor is disposed on the front portion of the flexible band (Fig. 29 electrodes 1030 and [0247]).
Regarding claim 33, Dar et al. ‘121 teaches wherein the flexible EEG bio-signal sensor includes a silver ink conductive material to contact a forehead of the user ([0135]-[0137]).
Regarding claim 36, Dar et al. ‘121 teaches wherein the flexible band includes an elastic substrate ([0089]).
Regarding claim 37, Dar et al. ‘121 in view of Cowan et al. ‘129 further in view of Lisy et al. ‘060 teaches all of the elements of the current invention as mentioned above except for wherein the deformable above-ear electrode is configured to contact at least part of a mastoid bone region of the user.
Lisy et al. ‘060 teaches a wired or wireless in-ear hearing aid that incorporates one or more sensors, preferably including dry electrode(s) preferably having surface features. The hearing aid may fit to the concha of the ear and/or may also partially fit into the outer ear canal of the subject to provide additional fit and security from motion artifacts and/or to place sensors further in the ear canal and closer to the eardrum (Column 51 Lines 4-24). When the in-ear hearing aid is inserted into the ear canal, one of ordinary skill in the art would have understood that the in-ear hearing aid is in the mastoid bone region of the user.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the deformable earpiece of Dar et al. ‘121 in view of Cowan et al. ‘129 further in view of Lisy et al. ‘060 to include being in contact at least part of a mastoid bone region of the user because Lisy et al. ‘060 teaches this will aid in providing a closer, tighter fit that is capable of withstanding rigorous physical activity and jostling, and thus providing higher-quality signals (Column 51 Lines 4-24).
Regarding claim 38, Dar et al. ‘121 in view of Cowan et al. ‘129 further in view of Lisy et al. ‘060 teaches all of the elements of the current invention as mentioned above except for wherein the conductive material is a conductive rubber.
Lisy et al. ‘060 teaches the dry electrode of the in-ear hearing aid is formed by coating, deposition, or impregnation of a conductive material onto or into a pliant material that has been molded or etched to have surface features. The conductive material is silver/silver chloride and the pliant material is a polymer, elastomer, foam, or rubber (Column 4 Lines 44-58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the conductive material of Dar et al. ‘121 in view of Cowan et al. ‘129 further in view of Lisy et al. ‘060 to include conductive rubber because Lisy et al. ‘060 teaches this will aid in having the surface of the electrode to be conductive (Column 4 Lines 44-58).
Regarding claim 39, Dar et al. ‘121 teaches wherein the additional bio-signal sensor is an electrophysiological sensor ([0092]).
Regarding claims 40-44, Dar et al. ‘121 teaches an electronics module in communication with the flexible EEG bio-signal sensor for receiving the EEG bio-signals from the flexible EEG bio-signal sensor (Fig. 1B electronic circuit 1042 and [0094], [0140]);
wherein the electronics module is disposed on the flexible band, wherein the electronics module is selectively mountable to the flexible band (Fig. 1B electronic circuit 1042);
wherein the electronics module includes a computing device configured to receive the EEG signals from the flexible EEG bio-signal sensor and to process the EEG bio-signals ([0140]; Bio-signals are transferred to the electronic circuit that includes a microprocessor or transmitted to a remote unit.); and
wherein the computing device is configured to process the EEG bio-signals to obtain bio-signal data during sleep ([0108], [0140]).
Regarding claim 47, Dar et al. ‘121 teaches an auxiliary sensor comprising at least one of an optical heart rate sensor, a pulse oximeter sensor ([0264]), a gyroscope, an accelerometer ([0245], [0256]), a magnetometer, a breath sensor, or a microphone.
Regarding claim 48, Dar et al. ‘121 in view of Cowan et al. ‘129 further in view of Lisy et al. ‘060 teaches all of the elements of the current invention as mentioned above except for an inner-ear sensor configured to contact an ear canal of the user.
Lisy et al. ‘060 teaches a wired or wireless in-ear hearing aid that incorporates one or more sensors, preferably including dry electrode(s) preferably having surface features. The hearing aid may fit to the concha of the ear and/or may also partially fit into the outer ear canal of the subject to provide additional fit and security from motion artifacts and/or to place sensors further in the ear canal and closer to the eardrum (Column 51 Lines 4-24). When the in-ear hearing aid is inserted into the ear canal, one of ordinary skill in the art would have understood that the dry electrodes are in contact with the ear canal.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inner-ear sensor of Dar et al. ‘121 in view of Cowan et al. ‘129 further in view of Lisy et al. ‘060 to include being configured to contact an ear canal of the user because Lisy et al. ‘060 teaches this will aid in providing a closer, tighter fit that is capable of withstanding rigorous physical activity and jostling, and thus providing higher-quality signals (Column 51 Lines 4-24).
Regarding claim 49, Dar et al. ‘121 in view of Cowan et al. ‘129 further in view of Lisy et al. ‘060 teaches all of the elements of the current invention as mentioned above except for a speaker disposed adjacent the inner-ear sensor.
Lisy et al. ‘060 teaches a wired or wireless in-ear hearing aid that incorporates one or more sensors, preferably including dry electrode(s) preferably having surface features. The hearing aid may fit to the concha of the ear and/or may also partially fit into the outer ear canal of the subject to provide additional fit and security from motion artifacts and/or to place sensors further in the ear canal and closer to the eardrum (Column 51 Lines 4-24). When the in-ear hearing aid is inserted into the ear canal, one of ordinary skill in the art would understand that the dry electrodes are in contact with the ear canal. The in-ear apparatus comprises at least one earbud, the earbud having at least one soundspeaker and at least one dry electrophysiological electrode (Column 4 Lines 30-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Dar et al. ‘121 in view of Cowan et al. ‘129 further in view of Lisy et al. ‘060 include a speaker because Lisy et al. ‘060 teaches this will aid in communicating an output to the user (Column 41 Lines 55-65).
Regarding claim 50, Dar et al. ‘121 in view of Cowan et al. ‘129 further in view of Lisy et al. ‘060 teaches all of the elements of the current invention as mentioned above except for wherein: the deformable above-ear electrode is disposed on a lower section of the side portion; and the deformable above-ear electrode is configured to contact at least part of a mastoid bone region of the user’s head.
Cowan et al. ‘129 teaches the deformable above-ear electrode is disposed on a lower section of the side portion (Fig. 1 shows that ear sensor units 20, 22 are disposed in the middle of an inside surface 13 of band member 12, indicating that the ear sensor units 20, 22 are disposed on an upper section and lower section of the inside surface 13.); and
the deformable above-ear electrode is configured to contact at least part of a mastoid bone region of the user’s head (Column 8 Lines 8-12; The ear sensor units 20, 22 rest against respective upper portions of the user's ears 66. The ear sensor units 20, 22 rest on the user’s ears 66. It is noted that the user may adjust the flexible band so that the ear sensor units rest behind the ear. It is also noted that the headphones of Fig. 8 could also be adjusted so that the sensor units 22 may rest behind the ear.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the deformable above-ear electrode of Dar et al. ‘121 in view of Cowan et al. ‘129 further in view of Lisy et al. ‘060 to include being disposed on a lower section of the side portion and configured to contact at least part of a mastoid bone region of the user’s head as Cowan et al. ‘129 teaches. Because the function of the deformable above-ear electrode does not change, the combination of Dar et al. ‘121, Cowan et al. ‘129, and Lisy et al. ‘060 would be combining prior art elements according to known methods to yield predictable results.
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Dar et al. ‘121 in view of Cowan et al. ‘129 further in view of Lisy et al. ‘060 further in view of Aimone et al. ‘189 (US Pub No. 2016/0367189 – previously cited).
Regarding claim 32, Dar et al. ‘121 in view of Cowan et al. ‘129 further in view of Lisy et al. ‘060 teaches all of the elements of the current invention as mentioned above except for wherein the flexible EEG bio-signal sensor includes a flexible printed circuit board.
Aimone et al. ‘189 teaches an inner band may include a flexible printed circuit board or “Flex PCB” that has sensor 12 contacts on it (Fig. 16 and [0050]).
               It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flexible EEG bio-signal sensor of Dar et al. ‘121 in view of Cowan et al. ‘129 further in view of Lisy et al. ‘060 to include a flexible printed circuit board because Aimone et al. ‘547 teaches this will aid in providing a good connection between the sensor and the Flex PCB traces ([0118]).
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Dar et al. ‘121 in view of Cowan et al. ‘129 further in view of Lisy et al. ‘060 further in view of Samec et al. ‘656 (US Pub No. 2016/0270656 – previously cited).
Regarding claim 34, Dar et al. ‘121 in view of Cowan et al. ‘129 further in view of Lisy et al. ‘060 teaches all of the elements of the current invention as mentioned above except for a flexible luminescence array disposed on the front portion of the flexible band, wherein the front portion is extendable to cover eyes of the user such that the flexible luminescence array is adjacent eyes of the user to provide light to the user.
Samec et al. ‘656 teaches a healthy system that includes light sensors to monitor one or more physiological responses of a user ([1472]). Figs. 3A-3D should an ophthalmic device includes a display device 62 that includes a light source 18 that is configured to project light that is directed into the eyes of the user in a display lens 106 of the display device 62 ([1488]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wearable device of Dar et al. ‘121 in view of Cowan et al. ‘129 further in view of Lisy et al. ‘060 to include a flexible luminescence array because Samec et al. ‘656 teaches that this will aid in monitoring one or more physiological responses of a user.
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Dar et al. ‘121 in view of Cowan et al. ‘129 further in view of Lisy et al. ‘060 further in view of Berka et al. ‘837 (US Pub No. 2013/0303837 – previously cited).
Regarding claim 35, Dar et al. ‘121 in view of Cowan et al. ‘129 further in view of Lisy et al. ‘060 teaches all of the elements of the current invention as mentioned above except for wherein the flexible band includes a deformable fabric.
Berka et al. ‘837 teaches a device that may be an eye mask (soft) or glasses (hard). The eye mask may be made of a non-conductive polyester blend ([0044], [0092]-[0093]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flexible band of Dar et al. ‘121 in view of Cowan et al. ‘129 further in view of Lisy et al. ‘060 to include a deformable fabric because Berka et al. ‘837 teaches that simple substitution of one known element (deformable fabric) for another (hard material) would obtain predictable results.
Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Dar et al. ‘121 in view of Cowan et al. ‘129 further in view of Lisy et al. ‘060 further in view of Lovett et al. ‘652 (US Pub No. 2005/0043652 – previously cited).
Regarding claim 45, Dar et al. ‘121 in view of Cowan et al. ‘129 further in view of Lisy et al. ‘060 teaches all of the elements of the current invention as mentioned above except for wherein the computing device is configured to compare the bio-signal data to a baseline to establish a sleep score based on the deviation of the bio-signal data from the baseline.
Lovett et al. ‘652 teaches a sleep state classification system that includes one or more sensors used to sense a physiological signal, such as EEG ([0031]). When the patient’s activity falls below a threshold, the patient is considered to be asleep. When the patient’s activity rises above the activity threshold, the patient is considered to be awake ([0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computing device of Dar et al. ‘121 in view of Cowan et al. ‘129 further in view of Lisy et al. ‘060 to include comparing the bio-signal data to a baseline to establish a sleep score based on the deviation of the bio-signal data from the baseline as Lovett et al. ‘652 teaches this will aid in providing more effective therapy, better diagnostic information, and improved prognostic and predictive capabilities ([0076]).
Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Dar et al. ‘121 in view of Cowan et al. ‘129 further in view of Lisy et al. ‘060 further in view of Aimone et al. ‘547 (US Pub No. 2016/0077547 – previously cited).
Regarding claim 46, Dar et al. ‘121 in view of Cowan et al. ‘129 further in view of Lisy et al. ‘060 teaches all of the elements of the current invention as mentioned above except for a hair-penetrating sensor disposed on the flexible band.
Aimone et al. ‘547 teaches bio-signal sensors may be specifically configured to travel a distance from the strap, past the user’s hair, if any, to the user’s scalp. The bio-signal sensors may include an elongated contact area, which is optionally of a resilient construction (Fig. 1 bio-signal sensors 120 and [0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Dar et al. ‘121 in view of Cowan et al. ‘129 further in view of Lisy et al. ‘060 to include a hair-penetrating sensor as Aimone et al. ‘547 teaches this will aid in measuring EEG signals on the scalp while avoiding hair, which will facilitate a low impedance interface to the skin of the scalp ([0059]).
Claims 30 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Dar et al. ‘121 in view of Cowan et al. ‘129 further in view of Causevic et al. ‘427 (US Pub No. 2009/0018427) further in view of Lisy et al. ‘060.
Regarding claim 30, Dar et al. ‘121 teaches a wearable device to wear on a head of a user (Abstract), the device comprising:
a flexible band generally shaped to correspond to the user’s head, the flexible band including a front portion configured to contact at least part of a frontal region of the user’s head, a rear portion configured to contact at least part of an occipital region of the user’s head, and at least one side portion extending between the front portion and the rear portion configured to contact at least part of a posterior auricular region of the user’s head (Figs. 29, 30A, 30B and [0237], [0238]; Figs. 30A, 30B show that the at least one side portion contacts the area behind the ear of the user.); and
wherein the front portion and the rear portion are joined at the least one side portion at an angle (Figs. 29, 30A, 30B show that the front portion and the rear portion are joined to the at least one side portion at an angle.).
a flexible electroencephalography (EEG) bio-signal sensor disposed on the flexible band to receive EEG bio-signals from the user (Fig. 29 electrodes 1030, 1040, 1492 and [0135]-[0137])).
Dar et al. ‘121 teaches all of the elements of the current invention as mentioned above except for a deformable above-ear electrode disposed in the at least one side portion of the flexible band, the deformable above-ear electrode being part of an additional bio-signal sensor to contact at least part of an upper.
Cowan et al. ‘129 teaches a deformable above-ear electrode disposed in the at least one side portion of the flexible band (Fig. 1 and Column 6 Lines 7-25; Ear sensor units 20, 22 that provides a raw signal to an interface unit 30 representing an unfiltered, unprocessed electroencephalograph (" EEG") signal being emitted from an individual's head to which a headband 10 has been affixed to. It is interpreted that the ear sensor units 20, 22 are above the ear, as Applicant has failed to define what “above” is. For examination purposes, “above” is interpreted as being placed on top of the ear at any axis.), the deformable above-ear electrode being part of an additional bio-signal sensor to contact at least part of an upper (Column 7 Lines 15-20; The ear sensor units 20, 22 each include a sponge, indicating a deformable material in the ear sensor units 20, 22. Column 8 Lines 8-12 also states that the ear sensor units 20, 22 rest against respective upper portions of the user's ears 66, interpreted as contacting at least part of an upper surface of an ear. It is interpreted that ear sensor units 20, 22 are additional bio-signal sensors.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined a deformable earpiece with the flexible band of Dar et al. ‘121 because Cowan et al. ‘129 teaches a difference signal may be produced so as to provide an Attention Indicator signal indicative of the individual’s intensity of focused attention (Abstract).
Dar et al. ‘121 in view of Cowan et al. ‘129 teaches all of the elements of the current invention as mentioned above except for wherein the additional bio-signal sensor is contacting at least part of the upper and a rear surface of the ear of the user.
Causevic et al. ‘427 teaches electrodes 102L and 102R are disposed on associated flexible extensions 120 for placement in proximity to a human patient’s mastoid bones when the user is earing disposable electrode array 100 (Figs. 1-4 and [0028]). The flexible extensions 120 could be maneuvered so that the electrodes are placed near an upper portion and behind the ear.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the additional bio-signal sensor of Dar et al. ‘121 in view of Cowan et al. ‘129 to include contacting at least part of the upper and rear surface of an ear of the user as Causevic et al. ‘427 that the electrodes could be positioned so that the electrodes are in an optimal area of the ear, such as in proximity to a user’s mastoid bones.
Dar et al. ‘121 in view of Cowan et al. ‘129 furhter in view of Causevic et al. ‘427 teaches all of the elements of the current invention as mentioned above except for the deformable above-ear electrode comprising conductive material, and wherein when the wearable device is placed on the head of the user, downward pressure is distributed along the length of the conductive material to follow the curvature of an ear of the user; wherein the conductive material is formed from a conductive layer applied to a substrate.
Lisy et al. ‘060 teaches the deformable above-ear electrode comprising conductive material (Column 4 Lines 44-58; A wired or wireless in-ear hearing aid that incorporates one or more sensors, preferably including dry electrode(s) preferably having surface features. The dry electrode is formed by coating, deposition, or impregnation of a conductive material onto or into a pliant material that has been molded or etched to have surface features. The conductive material is silver/silver chloride and the pliant material is a polymer, elastomer, foam, or rubber.), and wherein when the wearable device is placed on the head of the user (Column 51 Lines 34-48; Fig. 12 shows a headband or sweat band 121 with dry electrodes 122 incorporated, which functions similarly to the already-disclosed earbud, eyewear, or helmet embodiments.), downward pressure is distributed along the length of the conductive material to follow the curvature of an ear of the user (Column 7 Lines 21-34; The dry electrodes 122 could be positioned on the headband 121 so when the user wears the headband 121, the dry electrodes 122 could contact the top of the ear of the user. The headband or sweatband 121 comprises an elastic portion, adapted and shaped to fit snugly to the head of a subject. The headband or sweatband 121 of Lisy et al. ‘060 is also exerting a downward pressure onto the dry electrodes 121. It is noted that Cowan et al. ‘129 teaches that ear sensor units 20, 22 each include a sponge, indicating a deformable material in the ear sensor units 20, 22 in Column 7 Lines 15-20. When the ear sensor units of Cowan et al. ‘129 are placed on top of the ear, the sponge will deform to conform with the curvature of the ear of the user.); wherein the conductive material is formed from a conductive layer applied to a substrate (Column 4 Lines 53-56; The dry electrode is formed by coating, deposition, or impregnation of a conductive material onto or into a pliant material that has been molded or etched to have the surface features.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the deformable earpiece of Dar et al. ‘121 in view of Cowan et al. ‘129 further in view of Causevic et al. ‘427 to include a conductive material because Lisy et al. ‘060 teaches this will aid in providing higher-quality signals (Column 51 Lines 4-24) and providing good electrical contact with the skin even when hair is present (Column 51 Lines 45-48).
Regarding claim 50, Dar et al. ‘121 in view of Cowan et al. ‘129 further in view of Causevic et al. ‘427 further in view of Lisy et al. ‘060 teaches all of the elements of the current invention as mentioned above except for wherein: the deformable above-ear electrode is disposed on a lower section of the side portion; and the deformable above-ear electrode is configured to contact at least part of a mastoid bone region of the user’s head.
Cowan et al. ‘129 teaches the deformable above-ear electrode is disposed on a lower section of the side portion (Fig. 1 shows that ear sensor units 20, 22 are disposed in the middle of an inside surface 13 of band member 12, indicating that the ear sensor units 20, 22 are disposed on an upper section and lower section of the inside surface 13.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the deformable above-ear electrode of Dar et al. ‘121 in view of Cowan et al. ‘129 further in view of Lisy et al. ‘060 to include being disposed on a lower section of the side portion as Cowan et al. ‘129 teaches. Because the function of the deformable above-ear electrode does not change, the combination of Dar et al. ‘121, Cowan et al. ‘129, and Lisy et al. ‘060 would be combining prior art elements according to known methods to yield predictable results.
Dar et al. ‘121 in view of Cowan et al. ‘129 further in view of Causevic et al. ‘427 further in view of Lisy et al. ‘060 teaches all of the elements of the current invention as mentioned above except for wherein: the deformable above-ear electrode is configured to contact at least part of a mastoid bone region of the user’s head.
Causevic et al. ‘427 teaches electrodes 102L and 102R are disposed on associated flexible extensions 120 for placement in proximity to a human patient’s mastoid bones when the user is earing disposable electrode array 100 (Figs. 1-4 and [0028]). The flexible extensions 120 could be maneuvered so that the electrodes are placed near an upper portion and behind the ear.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the additional bio-signal sensor of Dar et al. ‘121 in view of Cowan et al. ‘129 further in view of Causevic et al. ‘427 further in view of Lisy et al. ‘060 to include contacting at least part of a mastoid bone region of the user’s head as Causevic et al. ‘427 that the electrodes could be positioned so that the electrodes are in an optimal area of the ear, such as in proximity to a user’s mastoid bones.
Response to Arguments
Applicant argues that none of the prior art teaches “an additional bio-signal sensor to contact at least part of an upper and rear surface of an ear.” Examiner respectfully disagrees, as Cowan et al. ‘129 teaches that ear sensor units may rest on an upper part of an ear of the user (Column 8 Lines 8-12). Regarding the additional bio-signal sensor contacting a rear surface of an ear, it is noted that the user may adjust the positioning of the flexible band so that the additional bio-signal sensor may be placed on a back surface, which could also be interpreted as a rear surface, and upper part of the ear. Applicant also does not define in the claims what a rear surface of an ear may be. The Examiner may interpret “a rear surface of an ear” as a rear surface of the front part of an ear rather than behind the ear. Examiner suggests to clarify what “rear surface of an ear” means. It is also noted that Examiner has found Causevic et al. ‘427 to teach this limitation as well.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465. The examiner can normally be reached [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/AURELIE H TU/               Examiner, Art Unit 3791
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791